 



EXHIBIT 10.1
2006 EXECUTIVE INCENTIVE COMPENSATION PLAN
SUMMARY
The following table describes (1) the 2006 target bonus amount for each of our
executive officers, expressed as a percentage of the executive’s annual base
salary, (2) the performance metrics upon which each executive’s 2006 bonus is
based and (3) the amount of bonus allocated to each performance metric.

             
Executive Officer Name and Title
  2006 Target Bonus
(Percentage of Executive’s Annual Base Salary)   Performance Metrics upon which
2006 Bonus is Based
 
           
James C. Bandanza — Senior Vice President, Worldwide Sales and Field Operations
    100 %   50% of Mr. Bandanza’s bonus is based on RSA Security’s achievement
of its 2006 revenue goals, and 50% consists of commissions on sales
 
           
Arthur W. Coviello, Jr. — President and Chief Executive Officer
    125 %   All of Mr. Coviello’s bonus is based on RSA Security’s achievement
of its 2006 operating income goals (as further described below)
 
           
William L. McQuaide — Senior Vice President, Enterprise Products Division
    80 %   All of Mr. McQuaide’s bonus is based on RSA Security’s achievement of
its 2006 operating income goals (as further described below)
 
           
Robert P. Nault — Senior Vice President and General Counsel
    80 %   All of Mr. Nault’s bonus is based on RSA Security’s achievement of
its 2006 operating income goals (as further described below)
 
           
Vivian M. Vitale — Senior Vice President, Human Resources
    80 %   All of Ms. Vitale’s bonus is based on RSA Security’s achievement of
its 2006 operating income goals (as further described below)
 
           
Richard B. Welch — Senior Vice President, Developer Solutions Division
    80 %   70% of Mr. Welch’s bonus is based on our Developer Solutions
Division’s achievement of its 2006 revenue goal, and 30% is based on RSA
Security’s achievement of its 2006 operating income goals (as further described
below)
 
           
Gerard H. Wilson — Senior Vice President and Chief Information Officer
    80 %   All of Mr. Wilson’s bonus is based on RSA Security’s achievement of
its 2006 operating income goals (as further described below)
 
           
John D. Worrall — Senior Vice President, Marketing
    80 %   All of Mr. Worrall’s bonus is based on RSA Security’s achievement of
its 2006 operating income goals (as further described below)

5



--------------------------------------------------------------------------------



 



     With respect to executive bonuses that are based, either wholly or
partially, on RSA Security’s achievement of its 2006 operating income goals, our
Compensation Committee will determine the actual amount of the 2006 bonuses
payable to our executive officers as follows:

  •   If RSA Security achieves less than 100% of the Base Operating Income set
forth in our 2006 operating plan for the fiscal year ending December 31, 2006,
then none of our executive officers will receive the portion of his or her
target bonus that is based on RSA Security’s operating income.     •   If RSA
Security achieves 100% of the Base Operating Income set forth in our 2006
operating plan for the fiscal year ending December 31, 2006, then each executive
officer will receive 75% of the portion of his or her target bonus that is based
on RSA Security’s operating income.     •   If RSA Security achieves 100% of the
Target Operating Income set forth in our 2006 operating plan for the fiscal year
ending December 31, 2006, then each executive officer will receive 100% of the
portion of his or her target bonus that is based on RSA Security’s operating
income.     •   If RSA Security achieves 110% of the Target Operating Income set
forth in our 2006 operating plan for the fiscal year ending December 31, 2006,
then each executive officer will receive 120% of the portion of his or her
target bonus that is based on RSA Security’s operating income.     •   If RSA
Security achieves 120% or more of the Target Operating Income set forth in our
2006 operating plan for the fiscal year ending December 31, 2006, then each
executive officer will receive 140% of the portion of his or her target bonus
that is based on RSA Security’s operating income.

     In addition, the Compensation Committee may allocate up to approximately
$500,000 for discretionary bonuses payable to the executive officers listed
above. Discretionary bonuses, if any, will be based on each executive’s
individual performance during 2006. In determining the amount of discretionary
bonuses payable to executive officers other than Mr. Coviello, the Compensation
Committee will consider the recommendations of Mr. Coviello. The total
discretionary bonus payable to each individual executive officer may not exceed
30% of his or her total target bonus. In addition, it is the current intention
of the Compensation Committee that no discretionary bonuses will be paid to
executive officers if the Company achieves 100% of the Target Operating Income
metric described above.
     For purposes of determining achievement of targets under the 2006 executive
incentive compensation plan, corporate operating income is calculated on a
Non-GAAP basis to exclude the effects of restructuring charges, bonus accruals
and the expensing of share-based payments to employees as required under FAS
123R. The Compensation Committee will make the final determination as to whether
RSA Security has achieved the Base Operating Income or Target Operating Income
metrics for the fiscal year ending December 31, 2006. The Compensation Committee
reserves the right in its discretion to adjust the financial measures upon which
executive bonuses are based in the event RSA Security engages in an
extraordinary corporate transaction, such as an acquisition, during the year.

6